428 F.2d 1168
Odis RUSSELL, Plaintiff-Appellant,v.GREENVILLE SHIPBUILDING CORPORATION, Defendant-Appellee.
No. 29402 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
July 15, 1970.

Robert G. Hebert, New Orleans, La., Fountain D. Dawson, Greenville, Miss., for plaintiff-appellant.
Fred C. DeLong, Jr., James L. Robertson, Roy D. Campbell, Jr., Greenville, Miss., for defendant-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
This action by plaintiff Russell against defendant Greenville Shipbuilding Corporation asserts claims under the Jones Act and under the doctrine of unseaworthiness by an individual who was injured while working on a barge which, at the time, was contained in a floating drydock.  The district court granted a motion for summary judgment in favor of defendant Greenville Shipbuilding Corporation and plaintiff appeals.1


2
Plaintiff's counsel recognizes that the facts in the case at hand are identical to those presented by Atkins v. Greenville Shipbuilding Corporation, 5 Cir., 1969, 411 F.2d 279, cert. den. 396 U.S. 846, 90 S. Ct. 105, 24 L. Ed. 2d 96, but suggests by this appeal that the court overrule Atkins.  This we are not disposed to do.


3
The granting of the motion for summary judgment by the district court was correct and the judgment is


4
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I